Title: To George Washington from Captain Henry Lee, Jr., 4 January 1778
From: Lee, Henry Jr.
To: Washington, George



Sir
Scotts farm [Pa.] Jany 4th 78.

Agreeable to your Excellency’s direction I have informed myself minutely with the country in the vicinity of Radnor-meeting-house.
To effect the object of your Excellency’s wishes, vizt security to the camp: I conceive it absolutely necessary to establish two posts of horse. The one to appertain to the picquet, & patrole one mile, more or less, in advance of the advanced centinel. The other to be fixed near Newtown-square, with directions to patrole to the square-tavern. This last place, is without any guard, tho’ the communication both from the ferrys, & the town of Darby is direct & convenient to the right of the army. It appears to me, that the post established, or to be established at the meeting-house is very far from being secure, unless great attention is paid to the square, at which place the three roads Hartford, Darby & Chester all unite.
These two parties of horse, I conceive necessary only during the night, as a third party being sent early in the morning down to the ferry or enemys picquet, with directions to continue the look-out in that quarter will supersede the necessity of keeping up the other two parties during the day, & thereby render The duty easier To continue a party during the night so far from any support, would in my opinion be extremely hazardous. Nor can it answer the design better; as it is not possible for the enemy by any means to avoid the videts posted as before described, unless they take a rout so circuitous & extensive, as forbids any apprehension of a surprize.
To do this duty, a com. officer, two non com. officers & ten privates will be wanting daily, exclusive of accidental calls & quarter-guards. Consequently, no number less than sixty including non-com. officers

can answer the purpose proposed. That number would in my opinion, afford all the security required from Cavalry, & might be so managed, as to be prepared for the next campaign. Lieutt Lindsay will have the honor to deliver this, & will be able to inform your Excellency more particularly if requisite.
Ample Supply’s & forage will be wanting. The mode I propose to effect this, if agreeable to your Excellency, is, to send an officer to the farmers between this place & the enemy, who in concert with the farmer, will fix on what quantity can be spared from the farm. On condition, that the farmer will waggon to quarters, the stipulated quota; a protection to be granted him for the residue of his forage. By this means, no waggons will be wanting, the public will be supplied, & the farmer eased from the dread of forage-masters, whose general injudicious conduct, afford just cause of murmur & complaint.
Being well acquainted with the characters employed by Major Clarke in obtaining intelligence, I propose with your Excellency’s leave to engage in that business. It may be of service to your Excellency & will afford business for me during the inertness of the winter. It will be necessary that passes from me should be valid, otherwise the intercourse with the city will be uncertain & vague. I have the honor to be with the most profound respect your Excellencys Obt H. Servt

Heny Lee jr

